
	
		I
		112th CONGRESS
		2d Session
		H. R. 6291
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Young of Alaska
			 (for himself, Mr. Grijalva,
			 Mr. Rangel,
			 Mr. Duncan of Tennessee,
			 Ms. Chu, Mr. Van Hollen, Mrs.
			 Capps, Mr. Peterson,
			 Mr. Cleaver,
			 Ms. Ros-Lehtinen,
			 Ms. Bordallo,
			 Mr. Dicks,
			 Mr. Boswell,
			 Mr. Filner,
			 Mr. Guthrie,
			 Mr. Lipinski, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To acknowledge donor contributions at the Vietnam
		  Veterans Memorial Visitor Center, and for other purposes.
	
	
		1.Donor contribution
			 acknowledgments at the Vietnam Veterans Memorial Visitor Center
			(a)Short
			 titleThis Act may be cited
			 as the Vietnam Veterans Donor Acknowledgment Act of
			 2012.
			(b)Donor
			 contribution acknowledgmentsSection 6(b) of Public Law 96–297 (16
			 U.S.C. 431 note) is amended—
				(1)in paragraph (4)
			 by striking the and after the semicolon;
				(2)in paragraph (5)
			 by striking the period and inserting ; and; and
				(3)by inserting at the end the following new
			 paragraph:
					
						(6)the Secretary of the Interior shall—
							(A)acknowledge a
				donor contribution, in the form of a permanent statement or credit line
				expressing appreciation for such contribution, inside the visitor center,
				if—
								(i)the donor or the
				Vietnam Veterans Memorial Fund, Inc. provides the Secretary with—
									(I)such statement or
				credit line; or
									(II)a plan describing
				such statement or credit line and, if the Secretary accepts the plan for the
				statement or credit line under clause (ii), funding to create such statement or
				credit line; and
									(ii)the Secretary, in
				consultation with the National Capital Planning Commission and Commission of
				Fine Arts, determines such statement or credit line—
									(I)to be short,
				discrete, and unobtrusive; and
									(II)does not contain
				an advertising slogan or company logo; and
									(B)in the case that
				the Secretary determines that a statement or credit line provided under
				subparagraph (A)(i) does not meet the requirements under subparagraph
				(A)(ii)—
								(i)advise the donor or the Vietnam Veterans
				Memorial Fund, Inc. within 15 days of receipt of such statement or credit line
				under subparagraph (A)(i) of the reasons that such statement or credit line
				does not meet the requirements under subparagraph (A)(ii); and
								(ii)allow the donor or the Vietnam Veterans
				Memorial Fund, Inc. to submit a corrected statement or credit line.
								.
				
